Citation Nr: 9913152	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for high frequency 
hearing loss of both ears.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In September 1996, the Board granted service connection for 
hearing loss of the left ear and remanded this case for 
further development.  The RO completed that development, 
whereupon this case is once again before the Board.   


FINDING OF FACT

Recent audiological examinations revealed results that would 
warrant a numeric designation of hearing impairment in either 
ear of no greater than I. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for high frequency 
hearing loss of both ears have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 4.85.  The 
results are then analyzed using the tables contained in 38 
C.F.R. § 4.87.

The veteran has undergone a number of recent VA audiological 
evaluations.  In March 1993, average pure tone thresholds 
measured in Hertz were 39 in the right ear and 41 in the left 
ear with speech recognition scores of 94 percent on the right 
and 92 percent on the left.  In February 1997, thresholds 
were 38 on the right side and 42 on the left side, with 
speech recognition scores of 96 percent on the right and 42 
percent on the left.  In April 1998, thresholds were 44 on 
the right side and 50 on the left, with speech recognition 
scores of 96 percent and 94 percent, respectively. 

Although there are slight differences between the results of 
the various examinations, irrespective of which examination 
is utilized to characterize the veteran's loss of hearing, 
the veteran's hearing is not sufficiently severe to warrant a 
compensable evaluation.  No examination reveals results that 
would warrant a numeric designation of hearing impairment in 
either ear as greater than I.  See 38 C.F.R. § 4.87, Table 
VI.  There is no basis, as such, for a compensable rating 
under the table utilized for evaluating hearing impairment.  
See 38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100.  


ORDER

A claim for a compensable evaluation for high frequency 
hearing loss of both ears is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

